Case 2:19-bk-05380-DPC   Doc 22 Filed 05/30/19 Entered 05/31/19 11:24:54   Desc
                         Main Document    Page 1 of 10
Case 2:19-bk-05380-DPC   Doc 22 Filed 05/30/19 Entered 05/31/19 11:24:54   Desc
                         Main Document    Page 2 of 10
Case 2:19-bk-05380-DPC   Doc 22 Filed 05/30/19 Entered 05/31/19 11:24:54   Desc
                         Main Document    Page 3 of 10
Case 2:19-bk-05380-DPC   Doc 22 Filed 05/30/19 Entered 05/31/19 11:24:54   Desc
                         Main Document    Page 4 of 10
Case 2:19-bk-05380-DPC   Doc 22 Filed 05/30/19 Entered 05/31/19 11:24:54   Desc
                         Main Document    Page 5 of 10
Case 2:19-bk-05380-DPC   Doc 22 Filed 05/30/19 Entered 05/31/19 11:24:54   Desc
                         Main Document    Page 6 of 10
Case 2:19-bk-05380-DPC   Doc 22 Filed 05/30/19 Entered 05/31/19 11:24:54   Desc
                         Main Document    Page 7 of 10
Case 2:19-bk-05380-DPC   Doc 22 Filed 05/30/19 Entered 05/31/19 11:24:54   Desc
                         Main Document    Page 8 of 10
Case 2:19-bk-05380-DPC   Doc 22 Filed 05/30/19 Entered 05/31/19 11:24:54   Desc
                         Main Document    Page 9 of 10
Case 2:19-bk-05380-DPC   Doc 22 Filed 05/30/19 Entered 05/31/19 11:24:54   Desc
                         Main Document    Page 10 of 10
